Citation Nr: 1508739	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Payment Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Samaritan Lebanon Community Hospital in Lebanon, Oregon, and Corvallis Radiology, PC, in Corvallis, Oregon, on October 31, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and December 2011 decisions by the Department of Veterans Affairs (VA) Network Payment Center in Portland, Oregon.  

In his October 2012 substantive appeal, the Veteran requested a Board hearing by live videoconference.  A hearing was scheduled for September 2014; however, in an August 2014 statement, the Veteran indicated that his spinal arthritis prevented him from riding in a vehicle for over half an hour.  As such, the Board considers the Veteran's hearing request withdrawn.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested reimbursement for unauthorized medical expenses.  He appears to be contending that his treatment at the Samaritan Lebanon Community Hospital in Lebanon, Oregon, was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2014).

The Veteran injured his back and ribs on October 26, 2011.  The Veteran contends that the injury "was beginning to bother me" the following day and on October 28, 2011, he called the VA Salem Community Based Outpatient Clinic (CBOC) in Salem, Oregon, to get authorization to seek treatment at a local hospital.  The Veteran concedes that such authorization was not given.  The Veteran was unable to obtain transportation from an outside source, his wife did not drive, and he was too sore on October 28 to drive himself to the Portland VA Medical Center (VAMC).  As such, he remained in bed all weekend.  In the end, he was in so much pain that he could barely breathe and sought treatment at the Samaritan Lebanon Community Hospital.  

The agency of original jurisdiction (AOJ) denied the claim on the basis that the Veteran's situation did not involve an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

The Board notes that the sole medical record in the claims file is an October 31, 2011, x-ray report showing nondisplaced fractures of the anterolateral right sixth and seventh ribs, without underlying pleural abnormality.  Accordingly, the Board concludes that a remand is necessary to attempt to obtain all relevant treatment records from the Samaritan Lebanon Community Hospital.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should contact the Veteran and ask that he complete and return the necessary authorization (VA Forms 21-4142) for VA to obtain private treatment records from the Samaritan Lebanon Community Hospital from October 31, 2011.

2.  After the above is complete, conduct any additional development that is deemed warranted and then readjudicate the appeal.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




